Case: 14-13062    Date Filed: 09/16/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13062
                        Non-Argument Calendar
                      ________________________

                       Agency No. A205-211-009



VICTOR HERNANDEZ-RUBIO,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (September 16, 2015)

Before TJOFLAT, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-13062     Date Filed: 09/16/2015   Page: 2 of 5


      Victor Hernandez-Rubio, a native and citizen of Mexico, seeks review of the

Board of Immigration Appeals’ (BIA) final order dismissing his appeal of the

Immigration Judge’s (IJ) decision to pretermit his application for cancellation of

removal. Hernandez-Rubio argues that the date on which his period of continuous

physical presence ended should be the date that the Department of Homeland

Security (DHS) issued an amendment to his notice to appear (NTA), rather than

the earlier date that it issued a defective NTA that contained an incorrect charge,

incorrect allegations, and no date and time of his hearing. He also argues that the

incorrect NTA and its subsequent amendment violated his due process rights.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Where the BIA agrees with the IJ’s reasoning, we will also

review the IJ’s decision to that extent. See Kazemzadeh v. U.S. Att’y Gen., 577
F.3d 1341, 1350 (11th Cir. 2009). Here, the BIA did not expressly adopt the IJ’s

decision but agreed with the IJ’s findings, so we review both decisions to that

extent. See id.

      The Attorney General may cancel the removal of an alien who meets certain

specified criteria, one of which is that the alien must have maintained physical

presence in the United States “for a continuous period of not less than 10 years

immediately preceding the date of such application” for cancellation of removal.


                                          2
              Case: 14-13062     Date Filed: 09/16/2015   Page: 3 of 5


INA §240A(b)(1)(A), 8 U.S.C. §1229b(b)(1)(A). The statute provides that “any

period of continuous residence or continuous physical presence in the United

States shall be deemed to end . . . when the alien is served a notice to appear under

section 1229(a).” INA §240A(d)(1), 8 U.S.C. §1229b(d)(1). Hernandez-Rubio’s

argument that the amendment to the NTA, and not the original NTA, should be

used to calculate his continuous physical presence is unavailing. That statute

specifies that the 10 years continuous presence shall end when a notice to appear is

served; it does not provide for an exception in case the notice to appear contains a

deficiency. The Board of Immigration Appeals has concluded that a notice to

appear is “not ineffective simply because it does not include a specific date and

time for the initial hearing.” Matter of Camarillo, 25 I. & N. Dec. 644. 648, 651-

52 (BIA 2011). This conclusion is bolstered by the regulations which allow the

Department of Homeland Security to bring additional or substituted allegations and

charges of deportability at any time during the removal proceedings. 8 C.F.R.

§§1003.30, 1240.10(e). We agree with the Sixth Circuit that the purpose of

§1229b(d)(1) “is to prevent aliens from accruing continuous physical presence in

the United States while litigating their removal proceedings.” Gonzalez-Garcia v.

Holder, 770 F.3d 431, 434 (6th Cir. 2014). Accordingly, we reject Hernandez-

Rubio’s argument that his continuous presence did not end until the Department’s




                                          3
                 Case: 14-13062       Date Filed: 09/16/2015        Page: 4 of 5


amendment corrected the deficiencies in its notice to appear in response to

Hernandez-Rubio’s arguments during the litigation.1

       In removal proceedings, an NTA must be served on the alien and specify,

among other things, the following: the nature of the proceedings against the alien,

the legal authority under which the proceedings are conducted, the acts or conduct

alleged to be in violation of law, the charges against the alien and the statutory

provisions alleged to have been violated, and the time and place at which the

proceedings will be held. INA §239(a), 8 U.S.C. §1229(a). As noted above,

federal regulations allow the DHS to bring additional or substituted factual

allegations or charges of deportability at any time during the removal proceedings.

       Due process requires that aliens be given notice and an opportunity to be

heard in their removal proceedings. Lapaix v. U.S. Att’y Gen., 605 F.3d 1138,

1143 (11th Cir. 2010). To obtain relief based on a due process violation, the

petitioner must show both a violation of due process and substantial prejudice. See

id. To show substantial prejudice, the petitioner must demonstrate that the

outcome of the proceeding would have been different in the absence of the alleged

violation. Id. Hernandez-Rubio suffered no violation of his due process rights,




1
        The deficiencies in the original notice to appear did not undermine the primary purpose
of the notice to appear – i.e., to “inform an alien that the Government intends to have him or her
removed from the country.” Camerillo, at 650.

                                                 4
              Case: 14-13062    Date Filed: 09/16/2015   Page: 5 of 5


because he received notice of the charges against him and was given a chance to

respond to those charges before the IJ.

      PETITION DENIED.




                                          5